DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment, filed 4/28/2021, to page 29 of the specification has been entered.
The replacement drawings filed 4/28/2021 have been approved. As a result, the objections to figures 10 and 15 are withdrawn.
Applicant argues:
Claim Rejections - 35 U.S.C. § 112

Claims 1-9, 11 and 22-25 are rejected under 35 U.S.C. § 112 as indefinite and as failing to comply with the enablement requirement because the specification fails to disclose sufficient structure corresponding to the claimed determination, gain adjustment, gain setting, and calculation units. Structure for the claimed determination unit is illustrated in Figure 1. In Figure 1, determination unit 5 is illustrated a block that receives, as inputs, measured total power and a number of channels from a counter and that produces, as output, an indication of average power per channel. A person of ordinary skill in the art would understand that such a device could be implemented using hardware, software, and/or firmware components for determining the average power per channel based on the inputs illustrated in Figure 1. Further, an example of a hardware or firmware implementation of the claimed determination unit is found on page 27, line 28-page 28, line 7 of the specification, which states:

The invention provides according to the second aspect an optical amplifier module comprising an optical amplifier 2 as illustrated in Fig. 3 and comprising a gain setting apparatus 1 as illustrated also in Fig. 1. The optical amplifier 2 is configured to amplify the optical input signal with a gain to generate an optical output signal. The gain setting apparatus 1 of the optical amplifier module can be configured to set automatically the gain of the respective optical amplifier 2. The gain setting apparatus 1 comprises in a possible embodiment an optical channel counter, OCC, unit 3 as illustrated in Fig. 2, a determination unit 5 and a gain adjustment unit 7 as also illustrated in the block diagram of Fig. 1.

In the above-quoted passage, the specification indicates that the entire gain setting apparatus, including the determination unit, can be a component of the optical amplifier module illustrated in Figure 3, which would be understood to be a hardware or firmware implementation of the claimed determination unit. Figure 6 and the corresponding description illustrate an example of a software implementation of the claimed determination unit (see “control software” in Figure 6 and description on page 29, lines 10-14 of the specification). Accordingly, it is respectfully submitted that the specification discloses sufficient structure for the claimed determination unit.

Gain adjustment unit 7 is illustrated in Figure 1 as a block that receives as inputs the average power per channel calculated by determination unit 5 and an average power setting to produce an output signal for adjusting the gain of optical amplifier 2. Further, on page 14 at lines 10-13, the specification states:

Gain adjustment unit 7 can comprise a subtractor which calculates a power difference between the applied desired power per channel and the calculated average power per channel received from the determination unit 5.
It is respectfully submitted that given the inputs and outputs illustrated in Figure 1 and the example above, the specification discloses sufficient structure corresponding to the claimed gain adjustment unit.

With regard to the position that the specification fails to disclose sufficient structure for the “gain setting unit”, “gain setting unit” is not recited in the claims. Accordingly, to the extent the rejection is based on the failure to disclose a “gain setting unit”, the rejection should be withdrawn.

With regard to “calculation unit”, claim 22 is amended to recite that the determination unit performs the claimed calculation. For the reasons set forth above, the specification discloses sufficient structure for the claimed determination unit.

For these reasons, the rejection of claims 1-9, 11, and 22-25 as indefinite and as failing to comply with the enablement requirement should be withdrawn.
Examiner’s response:
The arguments presented above are convincing. As a result, the rejections of claims 1 -9, 11 and 22 -25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn.
Applicant Argues:
	Independent claim 10 is amended to incorporate the subject matter of clair 11, which is canceled. Independent claim 22 is amended to incorporate the subjec matter of claims 23-25, which are canceled.

Independent claims 1, 9, 10, 16, 22, and 26 solve the technical problem c how to guarantee a high security standard in a wavelength selective apparatus b taking into account the average signal power at ports of the wavelength selective apparatus. None of the documents cited in the office action alone or in combination provide a hint of such a solution to such a technical problem.

The office action cites Figs. 1, 6, 8 of Suqava for proving a high relevance t some features of claim 1. In particular, the office action indicates that the AGC 3 and ALC 36 of Suqava are comparable to the gain adjustment unit of the preser application. However, claim 1 defines a gain adjustment unit configured to adjust th amplifier gain of said optical amplifier automatically depending on a calculated powe difference between a predetermined desired power per channel and the determine average power per channel provided by said determination unit.

In contrast, lines 28-45, column 7 of Suqava recite the following:

“An ALC (auto output level control) circuit 36 detects the output level of the optical-amplifier unit 32 based on the electric signal from the photodetector 35, and controls the optical amplifier unit 32 so that the output level becomes the target level that corresponds to the number of channels. An AGC (auto gain control) circuit 37 detects the gain of the optical-amplifier unit 32 based on the electrical signals from the photodetectors 34 and 35. and controls the optical amplifier unit 32 so that the gain becomes constant. More specifically, the AGC circuit 37 controls the optical-amplifier unit 32 so that the level ratio or level difference of the electrical signals from the photodetectors 34 and 35 become constant. A selection circuit 38 alternatively switches between the ALC circuit 36 and AGC circuit 37 according to the sequence explained in FIG. 3 based on the channel-number change and number of channels input from the optical-supervisory-channel receiving/analysis unit 25, and performs level control and constant-gain control’.
 Thus, in Suqava. the arrangement of components as shown, for example, in Fig. 8 accomplishes maintaining a constant or fixed gain of the optical amplifier unit 32. This is not comparable with the above-mentioned feature of claim 1 (or independent claims 9, 10, 16, 22, 

Tian (paragraph [0031] cited on page 10 of the office action) discloses dividing power detected by number of channels in order to determine average power per channel. In this regard, combining the teachings of Sugava and Tian would not yield the subject matter of independent claims 1, 9, 10, 16, 22, and 26 and their respective dependent claims. Thus, it is respectfully submitted that the subject matter of independent claims 1, 9, 10, 16, 22, and 26 and their respective dependent claims would not have been obvious to a skilled person from the combined teachings of Suqava and Tian. Accordingly, all of the rejections should now be withdrawn.
Examiner’s response:
The arguments presented above are convincing. As a result, all rejections under 35 USC 102 or 103 presented in the Office Action of 1/28/2021 are withdrawn. However, an update search has revealed more pertinent prior art and, as such, a new rejection follows below. Because this new rejection was not necessitated by Applicant’s amendments, this action will be NON-FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishihara et al (2006/0203329).
[ taught by figure 2 ], said apparatus comprising: an optical channel counter, OCC, unit configured to detect a number of channels present in an optical transmission spectrum [ taught by wavelength calculation number unit (21) ]; a determination unit configured to determine an average power per channel calculated by dividing a measured total power of a signal input and/or signal output of the optical amplifier by the number of channels detected by said optical channel counter, OCC, unit [ taught by the target gain calculation unit (22), figure 7 and figure 8 ]; and a gain adjustment unit configured to adjust the amplifier gain of said optical amplifier automatically depending on a calculated power difference between a predetermined desired power per channel and the determined average power per channel provided by said determination unit [ taught by the automatic gain control unit (20) ] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, 15-18, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al in view of Sugaya (7,606,488).
Claims 2-4 `and 8 would have been obvious because figure 6 of Sugaya taught that the type of structure they recite was known to do the function of channel counting in optical control systems.
With respect to claim 9, Nishihara et al disclose: An optical amplifier module [ taught by figure 2 ] comprising an optical amplifier configured to amplify an optical input signal with a gain [ taught by EDF (11) ], and a gain setting apparatus configured to set automatically the gain of said optical amplifier, said gain setting apparatus comprising: an optical channel counter, OCC, unit configured to detect a number of channels present in an optical transmission spectrum using a tunable wide bandwidth optical filter [ Nishihara et al teaches a wavelength calculation number unit (21) wherein figures 14 show using edge filters and figure 15 show bandpass filters, thus not explicitly disclosing a tunable wideband filter ], a determination unit configured to determine an average power per channel calculated by dividing a measured total power of a signal input and/or signal output of the optical amplifier by the number of channels detected by the optical channel counter, OCC, unit [ taught by target gain calculation unit (22), figure 7 and figure 8 ] and a gain adjustment unit configured to adjust the amplifier gain of said optical amplifier automatically depending on a calculated power difference between a predetermined desired power per channel and the determined average power per channel provided by the determination unit [ taught by automatic gain control unit (20) ].
The use of a tunable bandpass filter in the device of Nishihara et al would have been obvious because figure 6 of Sugaya taught that this type of structure was known to do the function of channel counting in optical control systems.
Claims 16-18, 21 and 26 are rejected by the combination of Nishihara et al and Sugaya applied to claims 2-4, 8 and 9.
Claim 22 is met by the combination of Nishihara et al and Sugaya because figure 1 show that the invention control power level of the line connecting the nodes of OADMs (100).
With respect to claim 10, Nishihara et al disclose:
A multispan line system comprising cascaded optical amplifiers connected to each other via fiber spans [ taught by figure 16 ], said system comprising an optical channel counter, OCC, unit configured to detect a number of channels present in an optical transmission spectrum of said multispan line system using a tunable wide bandwidth optical filter, wherein the detected number of channels is communicated via an optical supervisory channel, OSC, to the cascaded optical amplifiers of the multispan line system [ Nishihara et al disclose a wavelength number calculating unit within each amplifier system, thus not showing communication of the channel count via a supervisory channel ], and wherein each cascaded amplifier of the multispan line system comprises a determination unit configured to determine an average power per channel calculated by dividing a measured total power of a signal input and/or signal output of the optical amplifier by the number of channels detected by the optical channel counter, OCC, unit [ taught by the target gain calculation unit (220, in figure 2; figure 7 and figure 8 ] communicated via the optical supervisory channel, OSC, and a gain adjustment unit configured to adjust the amplifier gain of said optical amplifier automatically depending on a calculated power difference between a predetermined desired power per channel and the determined average power per channel provided by the determination unit [ taught by the automatic gain control unit (20) ].
The difference between claim 10 and Nishihara et al is the use of an optical channel counter, OCC, unit configured to detect a number of channels present in an optical transmission spectrum of said multispan line system using a tunable wide bandwidth optical filter, wherein the detected number of channels is communicated via an optical supervisory channel.
 Figure 4 of Sugaya teaches that it was known in the art of optical communication systems to use a channel counter (21) including a tunable filter (see figure 6) in order to send a supervisory signal to control an amplifier (see figure 8).
As a result, the difference between claim 10 and Nishihara et al would have been obvious because it recites a known alternative for producing the function of channel counting.
Claim 15 is taught by the system shown by figure 16 of Nishihara et al.
Allowable Subject Matter
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645